J-S37019-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                 :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                                                 :
                 v.                              :
                                                 :
                                                 :
    CHRIS BEARD                                  :
                                                 :
                       Appellant                 :   No. 3306 EDA 2019

             Appeal from the PCRA Order Entered October 15, 2019
     In the Court of Common Pleas of Montgomery County Criminal Division
                       at No(s): CP-46-CR-0001613-2016


BEFORE: SHOGAN, J., NICHOLS, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY NICHOLS, J.:                             Filed: December 30, 2020

        Appellant Chris Beard appeals from the order denying his petition

seeking relief from the enforcement of the current version of Subchapter H of

the Pennsylvania Sexual Offender Notification and Registration Act (SORNA).1

Appellant contends that the current version of Subchapter H is punitive and

violates   the     constitutional    prohibitions    against   ex   post   facto   laws.

Additionally, Appellant claims that the current version of Subchapter H violates

numerous      other    protections    in   the   United   States    and    Pennsylvania

Constitutions. Because Appellant failed to establish which subchapter of the

current version of SORNA applies to his convictions, we affirm the dismissal

of his petition.




____________________________________________


1   42 Pa.C.S. § 9799.10-9799.42 (eff. Feb. 21, 2018).
J-S37019-20



        On January 26, 2016, Detective James Reape of the Montgomery County

Detective Bureau filed a criminal complaint based on the minor complainant’s

report that Appellant had molested her.           On June 22, 2016, the

Commonwealth filed a twenty-eight-count          bill of information against

Appellant. The prefatory paragraph of the information stated that the offenses

occurred “between the 1st day of November, 2007 and the 20th day of

November, 2015.” Information, 1/26/16. The recitation of the counts did not

further specify the dates of the offenses or contain other information to

determine whether the offenses occurred before, or on or after, December 20,

2012.

        On March 16, 2017, Appellant, who was represented by counsel,

appeared at a guilty plea hearing to enter a negotiated plea to one count of

involuntary deviate sexual intercourse (IDSI) with a child under thirteen years

of age and two counts of aggravated indecent assault (AIA) of a child under

thirteen years of age.2 The Commonwealth read the following factual basis

for the plea into the record:

        [The Commonwealth]. Sir, by pleading guilty today, you’re
        admitting that on multiple occasions between November of 2007


____________________________________________


2 18 Pa.C.S. §§ 3123(b) and 3125(b). Appellant’s plea agreement also called
for an aggregate sentence of nine to twenty years’ imprisonment, which the
trial court imposed the same day it accepted Appellant’s plea.           The
Commonwealth apprised Appellant of a lifetime registration requirement
under “Megan’s Law.” Although the parties agreed to defer a sexually violent
predator (SVP) assessment and hearing until after sentencing, the trial court
did not hold an SVP hearing. PCRA Ct. Op., 1/14/20, at 1.

                                           -2-
J-S37019-20


      to October of 2015, you had sexual contact with                 [the
      complainant], date of birth [in 2003]; is that correct?

      [Appellant]. I didn’t have sex with her.

      [The Commonwealth]. You had sexual contact with her. That’s
      what you’re -- those are the facts that you’re admitting today?

      [Appellant]. Yes.

      [The Commonwealth]. Specifically, you’re admitting that on at
      least two occasions, you penetrated her genitals with your finger;
      is that correct?

      [Appellant]. No.

      [The Commonwealth]. You understand that in order to plead
      guilty, you have to admit that a certain set of facts are true.

            Do you understand that?

      [Appellant]. Yes.

      [The Commonwealth]. Okay. So by pleading guilty today to
      aggravated indecent assault of a child less than 13 years old, you
      are admitting today that you penetrated [the complainant’s]
      genitals with your finger on at least two occasions; is that correct?

      [Appellant]. Yes.

      [The Commonwealth]. You’re also admitting that on at least one
      other occasion, you performed oral sex on her; is that correct?

      [Appellant]. Yes.

      [The Commonwealth]. And you did that -- those acts without her
      consent; is that correct?

      [Appellant]. Yes.

N.T. Guilty Plea Hr’g, 3/16/17, at 8-9.          The Commonwealth recited no

additional facts regarding when the three incidents allegedly occurred. That

same day, the trial court sentenced Appellant to the agreed-upon sentence of

nine to twenty five years’ imprisonment. The trial court also advised Appellant



                                      -3-
J-S37019-20



of the requirement to register as a sexual offender for life based on his

conviction.   Appellant did not file post-sentence motions or take a direct

appeal from the imposition of sentence.

      Approximately four months after the guilty plea hearing, our Supreme

Court decided Commonwealth v. Muniz, 164 A.3d 1189 (Pa. 2017)

(plurality). The Muniz Court held that former Subchapter H, also known as

SORNA I, was “punitive in effect . . . .” Muniz, 164 A.3d at 1218. The High

Court also concluded that SORNA I violated ex post facto principles when

applied to individuals who committed a sexual offense before December 20,

2012, the effective date of the former version of SORNA. See id. at 1223;

see also Commonwealth v. Lippincott, 208 A.3d 143, 150 (Pa. Super.

2019) (en banc).

      In response to Muniz, the General Assembly amended SORNA I to

include Acts 10 and 29 of 2018 (SORNA II). See 2018, Feb. 21, P.L. 27, No.

10 (Act 10); see also 2018, June 12, P.L. 140, No. 29, (Act 29). SORNA II

divides sex offender registrants into two distinct subchapters—current

Subchapter H, which includes individuals who were convicted of a sexually

violent offense that occurred on or after December 20, 2012, and Subchapter

I, which includes individuals who were convicted of a sexually violent offense

that occurred “on or after April 22, 1996, but before December 20, 2012,” or

who were required to register under a former sexual offender registration law

on or after April 22, 1996, but before December 20, 2012, and whose




                                    -4-
J-S37019-20



registration requirements had not yet expired. See 42 Pa.C.S. § 9799.11(c)

and 42 Pa.C.S. § 9799.52, respectively.

       Meanwhile, on December 18, 2017, Appellant filed a timely pro se Post

Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546, petition seeking to

withdraw his guilty plea.         The PCRA court appointed present counsel to

represent Appellant.

       On May 18, 2018, present counsel filed an amended petition challenging

Appellant’s registration requirements under SORNA I based on Muniz. On

December 7, 2018, Appellant filed a second amended petition,3 with leave of

the court, challenging his registration requirements under “Act 10.” Appellant

claimed that with the “offense date spanning eight (8) years[,]” both current

Subchapter H and Subchapter I “could be viewed as applicable.” Second Am.

Pet., 12/7/18, at ¶ 13. Nonetheless, Appellant asserted that “SORNA [II] in

its entirety cannot be applied to him based upon the same reasoning set forth

in Muniz.” Id. Appellant continued that “he is serving a lifetime registration

requirements sentence pursuant to SORNA [II] that violates the Federal and

State Constitution[s]” because it:




____________________________________________


3 Appellant filed his second amended petition under the PCRA. However, we
note that our Supreme Court recently held that the PCRA is not the exclusive
means for challenging the constitutionality of a registration requirement
statute. See Commonwealth v. Lacombe, 234 A.3d 602, 618 (Pa. 2020).
Nevertheless, we will continue to refer to the PCRA for the sake of consistency
with the record, the PCRA court’s opinion, and the parties’ briefs.

                                           -5-
J-S37019-20


     a) . . . is punitive under the reasoning of Muniz, which is an
        unlawful sentence in that it violates the Ex Post Facto clauses
        of the federal and state constitutions;

     b) . . . denies [Appellant] due process under Articles I and XI of
        the Pennsylvania Constitution because it creates an
        irrebuttable presumption that those convicted of enumerated
        offenses “pose a higher risk of committing additional sexual
        offenses,” depriving those individuals of their fundamental
        right to reputation;

     c) . . . denies [Appellant] procedural due process under Article XI
        of the Pennsylvania constitution because it unlawfully impinges
        the right to reputation without notice and an opportunity to be
        heard;

     d) . . . denies [Appellant] procedural due process under the Fifth
        and Fourteenth Amendments to the United States Constitution
        because it unlawfully restricts liberty and privacy without notice
        and an opportunity to be heard;

     e) . . . violates substantive due process under the state and
        federal constitutions, U.S. Const. Amend. XIV; Pa. Const. Art.
        I, § 1, because [it] deprives individuals of inalienable rights and
        fails to satisfy strict scrutiny;

     f) . . . constitutes criminal punishment and therefore violates the
        separation of powers doctrine because it usurps the exclusive
        judicial function of imposing a sentence; and

     g) . . . constitutes criminal penalties and therefore the imposition
        of mandatory lifetime sex offender registration for nearly all
        Tier III offenses is a cruel and unusual punishment in violation
        of the Eighth and Fourteenth Amendments to the United States
        Constitution and Article I, Section 13 of the Pennsylvania
        Constitution.
Id. at ¶ 33 (some formatting altered). Appellant did not attach any exhibits

or studies to his second amended petition.

     The Commonwealth filed an answer and motion to dismiss Appellant’s

second amended petition asserting that current Subchapter H applies to



                                     -6-
J-S37019-20



Appellant because the “criminal episode did not end until November 20, 2015”

and Appellant’s constitutional challenges lacked merit.       Commonwealth’s

Answer & Mot. to Dismiss, 4/12/19, at ¶¶ 18, 19-104. The Commonwealth,

in a footnote, noted that even if Subchapter I applied, the registration

requirements in that subchapter are less onerous than current Subchapter H.
Id. at 8 n.6.

      The PCRA court held a hearing on August 30, 2019. In relevant part,

present counsel discussed this Court’s decision in Commonwealth v. Alston,

212 A.3d 526 (Pa. Super. 2019), and asserted that even if Appellant’s

constitutional challenges failed, Alston “would provide further support for [the

trial court] to impose the lower reporting requirements under Subchapter I.”

N.T. PCRA Hr’g, 8/30/19, at 19. The Commonwealth maintained its position

that current Subchapter H applied. Id. at 28-29.      Specifically, the

Commonwealth asserted that Alston was distinguishable from Appellant’s

case because Appellant pled guilty to offenses that occurred within a range of

time that ended “after SORNA [I] had become effective.” Id. at 29.

Furthermore,    the   Commonwealth      emphasized     that   Alston   involved

allegations that the defendant’s crimes ended in May 2013, only months after

the December 20, 2012—the effective date of SORNA I, which is a threshold

date for applying the current version of Subchapter H in SORNA II. Id. at 31.

The Commonwealth therefore argued that Alston was distinguishable

because Appellant pled guilty based on a course of criminal conduct that was




                                     -7-
J-S37019-20



ongoing for more than three years after the date for applying Subchapter H

of SORNA II. Id. at 32.

      The PCRA court took the matter under advisement after the hearing.

On October 15, 2019, the PCRA court entered the order denying relief.

      Appellant timely filed a notice of appeal and complied with the PCRA

court’s order to file and serve a Pa.R.A.P. 1925(b) statement that essentially

restated Appellant’s constitutional challenges to SORNA II as a whole. The

PCRA court filed a responsive opinion addressing SORNA II as a whole,

concluding that it was not punitive, and finding Appellant’s due process claims

waived because Appellant failed to develop them in his second amended

petition or at the hearing.    The PCRA court, however, did not determine

whether current Subsection H or Subsection I of SORNA II applied. Moreover,

nothing in the record suggests that Appellant received notification of his

registration requirements under current Subchapter H or Subsection I, nor has

Appellant sought to supplement the record with such a notification.

      While this appeal was pending, our Supreme Court decided two cases

concerning SORNA II. First, in Commonwealth v. Torsilieri, 232 A.3d 567

(Pa. 2020), the High Court addressed Subchapter H, vacated a trial court’s

order finding it unconstitutional, and remanded the matter to the trial court

for further consideration.    In that case, the petitioner presented studies

challenging the General Assembly’s policy finding that sex offenders pose a

high risk of committing additional sexual offenses and asserted that the

irrebuttable presumption of a high risk of recidivism violated due process.

                                     -8-
J-S37019-20



       The Torsilieri Court declined to reach the constitutional challenge

raised by the petitioner and remanded the case for further development of the

record to “allow the parties to address whether a consensus has developed to

call into question the relevant legislative policy decisions impacting offenders’

constitutional rights.” Torsilieri, 232 A.3d at 596. The Court emphasized

that “the wisdom of a public policy is one for the legislature, and the General

Assembly’s      enactments      are    entitled   to   a   strong   presumption    of

constitutionality rebuttable only by a demonstration that they clearly, plainly,

and palpably violate constitutional requirements.” Id.    Nevertheless, the

Court also stressed that it would “not turn a blind eye to the development of

scientific research, especially where such evidence would demonstrate

infringement of constitutional rights.” Id.

       Second, in Lacombe, the High Court addressed Subchapter I, noting

that it was “markedly different from the version of SORNA invalidated in

Muniz.” Lacombe, 234 A.3d at 606. The Lacombe Court applied the same

Mendoza-Martinez4 framework employed by the Court in Muniz, ultimately

concluding that “Subchapter I is nonpunitive and does not violate the

constitutional prohibition against ex post facto laws.” Id. at 605-06.

       In the present appeal, Appellant raises the following issues for review:

       Whether the PCRA Court erred in dismissing [A]ppellant’s Second
       Amended Petition for Post-Conviction Relief, which averred that
       he is serving a lifetime registration requirements sentence
       pursuant to the Sexual Offender Registration and Notification Act
____________________________________________


4   Kennedy v. Mendoza–Martinez, 372 U.S. 144 (1963).

                                           -9-
J-S37019-20


      (“SORNA”), 42 Pa.C.S. §§ 9799.10-9799.41, effective December
      20, 2012 through February 20, 2018, and as amended, 42 Pa.C.S.
      §§ 9541, et. seq., that violates both the Federal and State
      Constitutions in the following ways:

      (1) SORNA, as amended, is punitive under the reasoning of
      [Muniz] which constitutes an unlawful sentence in that it violates
      the Ex Post Facto clauses of the Federal and State Constitutions;

      (2) SORNA, denies [A]ppellant due process under Article I Section
      1 of the Pennsylvania Constitution because it creates an
      irrebuttable presumption that those convicted of enumerated
      offenses “pose a higher risk of committing additional sexual
      offenses" depriving those individuals of their fundamental right to
      reputation;

      (3) SORNA denies [A]ppellant procedural due process under
      Article I Section 1 of the Pennsylvania Constitution because it
      unlawfully impinges the right to reputation without notice and an
      opportunity to be heard;

      (4) SORNA denies [A]ppellant procedural due process under the
      Fifth and Fourteenth Amendments to the Unites States
      Constitution because it unlawfully restricts liberty and privacy
      without notice and an opportunity to be heard;

      (5) SORNA violates substantive due process under the Federal and
      State Constitutions, U.S. Const. Amend. XIV; Pa. Const. Art. I, §
      1, because SORNA deprives individuals of inalienable rights and
      fails to satisfy strict scrutiny;

      (6) SORNA constitutes criminal punishment and therefore violates
      the separation of powers doctrine because it usurps the exclusive
      judicial function of imposing a sentence; and

      (7) SORNA constitutes criminal penalties and therefore the
      imposition of mandatory lifetime sex offender registration for
      nearly all Tier III offenses is a cruel and unusual punishment in
      violation of the Eighth and Fourteenth Amendments to the United
      States Constitution and Article I, Section 13 of the Pennsylvania
      Constitution.

Appellant’s Brief at 4-5.




                                    - 10 -
J-S37019-20



       On appeal, Appellant focuses his claims on the provisions of current

Subchapter H. See e.g. id. at 11-21 (applying a Muniz/Martinez-Mendoza

analysis to the provisions of current Subchapter H), 21-26 (applying a

Torsilieri claim to 42 Pa.C.S. § 9799.11(a)(4), which contains the legislative

finding that sexual offenders pose a high risk of recidivism), 26-32 (discussing

42 Pa.C.S. § 9799.16(b) and (c)).              Appellant for the first time on appeal

contends that current Subchapter H applies. See id. 13 n.6.

       As a preliminary matter, the question of whether current Subchapter H

or Subchapter I of SORNA II applies to Appellant is a crucial starting point.5

Notably, as in the PCRA court, Appellant refers to Alston. However, Appellant

now concedes that he “admitted to crimes that occurred after December 22,

2012,” such that current Subchapter H of SORNA II would apply. Id. at 13

n.6. The Commonwealth, in response, maintains its position that Subchapter

H applies to Appellant’s guilty plea.

       On appeal, it appears that Appellant may have conceded that

Subchapter H applies because the dates of some of his offenses might have

straddled the operative date for Subchapter H, which is December 22, 2012.

Moreover, it is well settled that the Commonwealth may sustain a conviction

without proving the specific date a sexual offense occurred.                     See

____________________________________________


5We acknowledge that our Supreme Court has instructed that “in determining
whether a statute is civil or punitive,” a law’s entire statutory scheme must be
examined. Muniz, 164 A.3d at 1208. However, our Supreme Court has
separately examined current Subchapter H and Subchapter I in Torsilieri and
Lacombe and did not review SORNA II as a whole.

                                          - 11 -
J-S37019-20



Commonwealth v. G.D.M., Sr., 926 A.2d 984, 989-90 (Pa. Super. 2007)

(noting that “the Commonwealth need not always prove a single specific date

of the crime” and that “[c]ase law has established that the Commonwealth

must be afforded broad latitude when attempting to fix the date of offenses

which involve a continuous course of criminal conduct” (citations omitted)).

However, the proper application of SORNA II requires consideration of when

an offense occurred. Specifically, under Section 9799.12, a “sexually violent

offense” requiring Tier I, Tier II, or Tier III registration under current

Subchapter H, is an offense “committed on or after December 20, 2012, for

which the individual was convicted.” 42 Pa.C.S. § 9799.12.

        As to the application of Subchapter I, 9799.55(b) states, in relevant

part:

        (b) Lifetime registration.—The following individuals shall be
        subject to lifetime registration:

                                 *   *   *

        (2) Individuals convicted:

           (i)(A) in this Commonwealth of the following offenses, if
           committed on or after April 22, 1996, but before December 20,
           2012:

                                *    *    *

              18 Pa.C.S. § 3123 (relating to involuntary deviate sexual
              intercourse);

                                *    *    *

              18 Pa.C.S. § 3125 (relating to aggravated indecent assault);
              or

42 Pa.C.S. § 9799.55(b)(2).

                                      - 12 -
J-S37019-20



      In Alston, this Court addressed the question of which subsection of

SORNA II applies when the Commonwealth obtains a conviction based on

allegations that offenses occurred with a range of time. In that case, a jury

convicted the defendant of numerous counts of statutory sexual assault, rape

of a child and IDSI of a child less than sixteen, and one count each of indecent

assault of a child less than thirteen, sexual abuse of children, criminal use of

a communication facility, unlawful contact with a minor, and corruption of

minors. Alston, 212 A.3d at 527. The defendant’s convictions were based

on evidence that he had an ongoing sexual relationship with the victim

between May 2009 and May 2013, when the victim was between eleven and

fifteen years old. Id. at 528, 530. The trial court designated the defendant

an SVP under SORNA I. Id. at 528.

      Following a reinstatement of his direct appeal rights by the PCRA court,

the defendant in Alston challenged his SVP designation and lifetime reporting

requirement under current Subchapter H. Id. Relying on Muniz and this

Court’s decision in Commonwealth v. Butler, 173 A.3d 1212 (Pa. Super.

2017) (Butler I), rev’d, 226 A.3d 972 (Pa. 2020) (Butler II), the Alston

Court vacated the defendant’s SVP designation. Id. The Court explained:

      [T]he jury did not specifically find the dates when [the defendant]
      committed his offenses. [The defendant’s] offenses straddle the
      operative dates for Subchapters H and I [of SORNA II]. Without
      a specific finding by the chosen factfinder of when the offenses
      occurred, [the defendant] is entitled to the lowest punishment.
      Therefore, on remand, the court must impose SORNA
      requirements under Subchapter I.



                                     - 13 -
J-S37019-20
Id. at 530 (citations omitted).

       Instantly, it is undisputed that Appellant pled guilty to allegations that

“on multiple occasions between November of 2007 to October of 2015, [he]

had sexual contact with [the complainant].”        N.T. Guilty Plea Hr’g at 8.

Specifically, Appellant admitted that he “penetrated [the complainant’s]

genitals with [his] finger on at least two occasions” and “on at least one other

occasion, he performed oral sex on her.” Although the instant case involved

a guilty plea rather than a jury trial, Appellant’s case is similar to Alston in

that there were no allegations that the offenses occurred sometime on or after

December 22, 2012, a fact that would implicate the applicability of current

Subchapter H to Appellant’s convictions.6 See Alston, 212 A.3d at 530.

       Moreover, our review of the cases cited by the Commonwealth do not

settle the question of which subchapter of SORNA II applies. Specifically, the

Commonwealth cites Commonwealth v. Witmayer, 144 A.3d 939 (Pa.

Super. 2016), United States v. Kohl, 972 F.2d 294 (9th Cir. 1992), and an

unpublished memorandum by this Court that was filed in 2017. Witmayer,

____________________________________________


6 Although this Court has not issued a published opinion applying Alston to a
guilty plea involving a range of offenses that straddle the operative dates of
current Subchapter H and I, this Court, in an unpublished memorandum filed
after May 1, 2019,has indicated that Alston would apply.                  See
Commonwealth v. Gonzalez, 2124 EDA 2018, 2019 WL 4234550, at *2 n.7
(Pa. Super. filed Sept. 6, 2019) (unpublished mem.) (indicating that Alston
applied because the defendant’s offenses in one docket occurred between
2001 and 2008, and the plea hearing transcript in another docket indicated
that the defendant’s offenses “took place between ‘roughly’ 2012 and 2014,
which straddle the operative dates for [current] Subchapters H and I”); see
also Pa.R.A.P. 126(b) (eff. May 1, 2019).

                                          - 14 -
J-S37019-20



however, involved the interpretation of the phrase “same criminal episode”

for the purposes of venue under Pa.R.Crim.P. 130. Kohl involved a federal

defendant who pled guilty to one count of conspiracy, which began in 1987,

but engaged in overt acts in furtherance of the conspiracy until 1988. In the

interim, Congress adopted the United States Sentencing Guidelines, which

applied to offenses committed after November 1, 1987. The United States

Ninth Circuit Court of Appeals rejected the defendant’s argument that the

application of the federal sentencing guidelines violated the ex post facto

clause, reasoning that

       the defendant committed specific overt acts in furtherance of the
       conspiracy, any one of which would fulfill the required elements of
       the conspiracy.      He committed many overt acts after the
       guidelines’ effective date. The government could have based the
       Indictment entirely on the events occurring after the effective
       date, or even just those events occurring in April 1988. [The
       defendant] pleaded guilty to count 1 of the Indictment,
       which included the overt acts committed after the effective
       date.

Kohl, 972 F.2d at 298 (emphasis added).

       Unlike Witmayer and Kohl, Appellant’s convictions for IDSI and AIA do

not involve a “criminal episode” within the meaning of a rule of criminal

procedure, nor do they involve an element that would subsume a series of

overt acts or a course of conduct.7            See 18 Pa.C.S. §§ 3123(b), 3125(b).


____________________________________________


7To the extent the Commonwealth cites an unpublished memorandum filed
before May 1, 2019, we decline to address it on appeal. See Pa.R.A.P. 126(b).



                                          - 15 -
J-S37019-20



Accordingly, we conclude that the question of which subchapter will apply to

Appellant remains in dispute.8

       Lastly, we note that the PCRA court did not discuss Alston or resolve

the issue of whether current Subchapter H or Subchapter I should apply. To

the contrary, the PCRA court addressed Appellant’s claims in his second

amended petition that SORNA II, as a whole, was unconstitutional. See PCRA

Ct. Op. at 12-14.     Additionally, the PCRA court’s opinion includes discussions

of both Subchapter H and Subchapter I and held that the entirety of SORNA

II was not punitive. See PCRA Ct. Op. at 12-14.

       Based on the foregoing, we conclude that Appellant’s challenges to

Subchapter H raised for the first time on appeal are waived because he did

not present them to the PCRA court, and therefore his arguments have not

been preserved for appellate review. See Pa.R.A.P. 302(a); Commonwealth

v. Truong, 36 A.3d 592, 598 (Pa. Super. 2012) (en banc).             Appellant’s

boilerplate claims before the PCRA court challenged the constitutionality of

SORNA II as a whole, but did not present his current claims raised on appeal

____________________________________________


However, we note that the underlying facts in that case, similar to Kohl,
involved an offense in which a course of conduct was an element.

8 We note the Commonwealth’s observation that Alston relied on this Court’s
decision in Butler I, which our Supreme Court reversed in Butler II.
However, Butler II reversed Butler I on the basis that the registration,
notification, and counseling requirements of SORNA I were not excessive when
applied to SVPs and, therefore, did not constitute criminal punishment. See
Butler II, 226 A.3d at 993. It does not appear that Butler II’s holding
directly overrules Alston’s holding regarding offenses that straddle the
effective date of current Subchapter H.

                                          - 16 -
J-S37019-20



that focus on Subchapter H. Moreover, unlike the defendant in Torsilieri,

Appellant presented no evidence to refute the General Assembly’s finding of a

high risk of recidivism despite having the opportunity to do so at an

evidentiary hearing.    As Appellant has failed to do so, we conclude that

Appellant’s challenge that SORNA II is unconstitutional fails.

      Moreover,    as   Appellant   bore    the   burden   of   establishing   the

unconstitutionality of a statute, it follows that Appellant was required to argue

to the PCRA court which subchapter applies as a threshold for a constitutional

challenge and to sustain his challenge with affirmative proof and legal support.

See Torsilieri, 232 A.3d at 575 (noting that “‘a party challenging a statute

must meet the high burden of demonstrating that the statute clearly, palpably,

and plainly violates the Constitution’” (citation omitted)). Here, Appellant did

not attempt to establish which subchapter applied. Accordingly, uncertainty

remains as to whether Appellant is actually subject to current Subchapter H

or Subchapter I. Although Appellant has attempted to address these issues

on appeal, he did not preserve his arguments in the PCRA court.                See

Pa.R.A.P. 302(a); Truong, 36 A.3d at 598.

      For these reasons, we affirm the PCRA court’s order dismissing

Appellant’s PCRA petition without prejudice to Appellant’s right to file a petition

challenging his registration requirements. See Lacombe, 234 A.3d at 618.

      Order affirmed.

      President Judge Emeritus Ford Elliott joins the memorandum.

      Judge Shogan concurs in the result.

                                      - 17 -
J-S37019-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/30/20




                          - 18 -